Citation Nr: 1002520	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a chronic upper 
respiratory disorder, to include a sinus disorder, allergies, 
and rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
September 1995.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia. 

By a March 2009 VA examination report, entitlement to service 
for reflex sympathetic dystrophy (RSD) and chronic regional 
pain syndrome (CRPS) were raised.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  Bilateral pes planus preexisted military service and was 
not aggravated thereby.

2.  A chronic upper respiratory disorder, to include a sinus 
disorder, allergies, and rhinitis, is not related to the 
Veteran's active military service.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1111, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.306 (2009).

2.  A chronic upper respiratory disorder, to include a sinus 
disorder, allergies, and rhinitis, was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  This case was remanded in 
February 2009, in part to provide adequate notice concerning 
the claim for service connection for a sinus disorder, which 
had been reopened.  Letters dated in December 2004, August 
2005, April 2008, and February 2009 satisfied the duty to 
notify provisions, after which the claims were readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Moreover, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
Veteran what was necessary to substantiate his service 
connection claim, and as such, the essential fairness of the 
adjudication was not affected.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In December 2009, the Board received additional medical 
evidence submitted by the Veteran in support of his claims, 
without waiver of review by the agency of original 
jurisdiction.  However, the Board finds that remand is not 
necessary in this case.  The evidence contains VA treatment 
records not previously present in the claims file, dated from 
August 2008 through December 2009.  However, these records 
are not pertinent.  Although they document clinical findings 
of flat feet and flat feet with deformity and continued 
complaints of and treatment for flat feet and nose bleeds, 
such findings were documented in previous treatment records 
considered in the March 2009 VA examinations and October 2009 
addendum and opinion.  Moreover, these records contain no 
clinical findings or opinions causally linking the claimed 
bilateral foot disability (claimed as pes planus) and a sinus 
disorder (claimed as allergies and rhinitis) to the Veteran's 
active service.  The remainder of the evidence submitted is 
comprised of statements by the Veteran that are duplicative 
of statements and testimony already of record; copies of 
Board decisions; copies of documents submitted to VA or 
provided by VA that were already of record; and VA treatment 
records that were already of record.  See 38 C.F.R. 
§ 20.1304; See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations and 
medical opinions were provided to the Veteran in connection 
with his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In general, the 
Veteran is presumed to have been sound upon entry to active 
service where no preexisting condition is noted upon entry 
into service.  See 38 U.S.C.A. § 1111.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish service connection for a disorder that 
preexisted service, it is necessary to show that the disorder 
increased in severity in service.  Aggravation will be found 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A § 1153; 38 C.F.R. § 3.306.  

Additionally, for the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the disorder 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

Bilateral Pes Planus

The Veteran's report of medical examination at entrance to 
active service shows asymptomatic moderate pes planus.  Thus, 
the presumption of soundness is rebutted.  38 U.S.C.A. 
§ 1111.  The issue for consideration is whether pes planus 
was aggravated beyond the normal progression during service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service treatment records show that the Veteran was treated 
for complaints of foot problems.  The Veteran complained of 
cold feet in January 1995.  Bilateral pes planus was shown, 
but with full range of motion.  New footwear was ordered.  In 
February 1995, the Veteran reported a cold sensation to the 
bottoms of his feet for about a year, and numbness.  It was 
noted he had tried inserts with good results.  A provisional 
diagnosis of symptomatic pes planus was made.  Consultation 
shows that the Veteran had significant flat feet, no arch, no 
edema, and no discoloration.  His feet were nontender to 
palpation.  Range of motion in the ankles was 0 to 40 
degrees.  Sensation was within normal limits.  The examiner 
could not find any vascular anomaly and diagnosed 
asymptomatic flat feet.  In September 1995, the Veteran was 
again seen for complaints of cold feet.  Examination revealed 
no significant neurological or vascular abnormalities, and 
muscle strength at 5 out of 5, bilaterally.  Bilateral pes 
planus was assessed.  A subsequent entry shows findings of 
significant flat arches but no swelling or discoloration of 
the feet.  Pulses, motor activity, and gait were good.  The 
examiner assessed normal exam.  There is no report of medical 
examination at discharge from active service.  

After service discharge, a VA examination in October 1995 
reflects findings of equal strength in the lower extremities 
and asymptomatic pes planus, with full range of motion.  

Private treatment records dated from 1998 to 2004 reflect 
findings 5 out of 5 strength in the lower extremities, normal 
gait, and no edema.  

VA treatment records dated in October 1995 and from April 
2004 until March 2005, when the Veteran complained of foot 
pain.  Results of x-rays taken in June 2005 show bilateral 
pes planus, without evidence of fracture of subluxation.  
Joint spaces were well-preserved.  In June 2005, severe flat 
feet were shown and the examiner had difficulty manipulating 
the subtalar joint.  Custom inserts were prescribed.  In 
August 2005, the Veteran had no arches on full weight 
bearing.  A magnetic resonance imaging scan (MRI) in October 
2005 showed no evidence of tarsal coalition, and the tendon 
groups around the ankle joint and ligaments were intact.  The 
bones demonstrated a normal signal.  In January 2006, severe 
flat feet were shown.  

At a VA examination in October 2005, the Veteran reported 
having cold feet in 1992, and that flat feet were diagnosed 
at entrance to active service.  He stated that he went to 
sick call for his flat feet during service and was prescribed 
inserts.  He reported sharp, aching pain, swelling, and 
fatigability but no weakness or stiffness.  The Veteran 
treated these symptoms with muscle rubs at night, and that he 
had been prescribed inserts, but that they do not help.  Upon 
examination, the examiner noted that the Veteran was wearing 
sneakers with molded inserts and walked with an antalgic 
gait.  A 10 degree valgus deformity of the Achilles tendon on 
the right and 5 degree valgus deformity on the left was 
observed on weight bearing.  There was normal alignment with 
manipulation.  The examiner noted no objective evidence of 
pain.  Longitudinal arches, midfoot and laterally, were 
absent, bilaterally.  The feet felt warm to the touch and no 
evidence of excessive sweating was then identified.  Range of 
motion was measured at 20 degrees dorsiflexion, 40 degrees 
plantar flexion, eversion was to 20 degrees, and inversion 
was to 30 degrees, bilaterally, which the examiner determined 
was full range of motion.  No additional pain, limitation, 
fatigability, loss of coordination, or other abnormalities 
were observed on repeated motion.  There were no findings of 
edema or muscle weakness noted in the lower extremities.  
Deep tendon reflexes were 2+, bilaterally, and sensation was 
intact to pinprick, touch, and vibratory stimuli.  The 
Veteran was able to perform heel-toe raises and tandem 
walking.  The results of bone scan revealed an increased 
uptake in the right tibial tuberosity in both feet.  The 
impression was of mild arthritic changes in the feet and 
prominent right tibial tuberosity.  The diagnoses included 
bilateral degenerative changes of the feet with chronic pain, 
and bilateral pes planus with use of inserts.

In March 2009, VA treatment records show the Veteran 
underwent podiatry consult which found complete flat feet on 
both weight bearing and at rest, while sitting.  The 
podiatrist noted a negative medial arch with a Jacks test and 
that the heels inverted with a Hubscher maneuver.  Gait 
analysis revealed an antalgic gait with left hip drop, right 
hip shifted up with the right shoulder down, and right foot 
abducted to medial line of progression.  The assessment was 
of pes planus, flat feet, pain in limb, and antalgic gait.  
The Veteran reported flat feet were diagnosed prior to 
service, and that during service he handled leftover supplies 
and ammunition that were heavy, and the amount of weight he 
carried caused his feet to hurt worse.  He reported that when 
he asked about obtaining different shoe gear or inserts, he 
was not offered them.  He was put on profile for pain in his 
feet, knees, and back, but was never evaluated for custom 
inserts.  The podiatrist stated that there was a possibility 
that activities such as the Veteran had reported could cause 
the potential for increased pain in his feet.

At a VA examination conducted in March 2009, the Veteran 
reported that he entered active service with known pes 
planus, but that during his active service his feet became 
very painful and he was placed on a profile for his feet in 
1991 and throughout his service.  The Veteran reported 
current symptoms of pain, redness, stiffness, fatigability, 
weakness, lack of endurance and of remaining cold.  The 
examination revealed objective findings of painful motion, 
tenderness and pain on palpation in the mid longitudinal 
arch-thickened fibrotic area that suggested tendon/fascia 
thickening, and weakness; angulation and dorsiflexion at the 
1st metatarsophalengeal joint, with stiffness; inward bowing 
of the Achilles tendon, that was not correctable with 
manipulation; and forefoot and midfoot malalignment, with 
moderate pronation on the left.  The left arch was absent on 
weight bearing but present on non-weight bearing.  The left 
heel valgus was measured at 13 degrees.  On the right, there 
was objective evidence of antalgic gait and weakness; 
angulation and dorsiflexion at the first metatarsophalengeal 
joint, with stiffness; inward bowing of the Achilles tendon 
that was partially correctable; and forefoot and midfoot 
malalignment, with moderate pronation on the right.  The 
right arch was absent on both non-weight bearing and weight 
bearing.  Right heel valgus was measured at 20 degrees.  The 
Veteran's feet were cool to the touch and that stiffness was 
present in the ankle and foot with redness, mild swelling, 
and decreased coordination of motion when walking.  Both feet 
exhibited loss of hair and a shiny appearance of the skin.  
Results of x-rays showed mild bilateral hallux valgus and 
bilateral pes planus.  The examiner diagnosed pes planus with 
pronation of ankles, bilaterally, and RSD/CPRS.  The examiner 
opined that after review of the claims file, pes planus did 
not explain the Veteran's findings in the military or at 
present.  Rather, considering the physical findings and 
chronic pain issues as well as chronic cold, the examiner 
found that the more likely diagnosis was RSD, more often 
called CRPS.  

In October 2009, a podiatrist stated that it was his opinion 
that the Veteran's pes planus was not aggravated by military 
service.  Rather, citing to the March 2009 examination 
report, the physician observed that the Veteran had pes 
planus prior to entrance into the military, and concurred in 
that the worsening symptoms in his feet during active service 
were highly suggestive of RSD or CRPS.  The physician 
explained that clinical tests conducted in October 2005 and 
March 2009 revealed intact tendons and ligaments in the ankle 
joint, with no evidence of tarsal condition, and normal bone 
signals while revealing increased uptake in the right tibial 
tuberosity and both feet.  The physician thus reiterated his 
opinion that the Veteran's bilateral foot symptoms were most 
likely the result of RSD, not pes planus, and the Veteran's 
pes planus was not aggravated by military service.  

An entry dated in December 2009 shows a varus rotation.  The 
physician found severe flat foot deformity.  

The medical evidence does not show that the Veteran's 
preexisting bilateral pes planus was aggravated by his active 
military service.  The Veteran's service medical records, 
noted moderate pes planus that was asymptomatic prior to 
service entrance and shortly after his discharge, a VA 
examination in October 1995 found normal strength in his 
feet, normal gait, and pes planus that was not painful.  

The March 2009 VA examiner stated that the symptoms the 
Veteran exhibited during active service were more properly 
diagnosed as RSD or CRPS.  Moreover, the podiatrist in 
October 2009 specifically opined that the pes planus the 
Veteran had prior to entrance to active service was not 
aggravated by the military service.  The podiatrist found 
that the clinical findings in service were the result of RSD 
or CRPS, and not of pes planus, and therefore, the pes planus 
was not aggravated by military service.  

Although a podiatrist in March 2009 opined that there was the 
"possibility" that the activities the Veteran described 
during service "could" cause the potential for increased 
pain in his feet.  However, the podiatrist did not state that 
the claims file, including service treatment records, had 
been reviewed.  Moreover, this opinion is speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  See 38 C.F.R. § 3.102; see 
also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative.  

The Veteran asserts that he was on a physical profile while 
in service due to his bilateral pes planus.  However, his 
service records indicate that he was put on a physical 
profile that precluded running, marching, standing and 
walking more than 30 minutes, and lifting over 10 pounds due 
to a back strain, and not due to pes planus.  

Statements from the Veteran's parents dated in May 2005 
reported that the Veteran had no medical history prior to 
enlisting in military service but that fallen arches were 
found during the initial examination prior to entrance into 
active service.  They stated that the Veteran complained of 
joint pain and coldness in his extremities during periods of 
leave and after his discharge.  The Veteran's parents and his 
aunt stated that after his discharge, they observed that the 
Veteran was unable to walk or stand for more than hour.  They 
reported that the Veteran continued to complain of his feet 
being cold and of falling asleep after being idle.  Although 
these statements are competent evidence as to what was 
observed, these statements cannot be considered competent 
evidence that what they observed was a permanent worsening of 
the underlying disorder of pes planus or that the symptoms 
they observed were due to the preexisting pes planus and not 
due to a separate and distinct foot disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the competent medical evidence does not show that the 
Veteran's pre-existing bilateral pes planus was aggravated as 
the result of his military service, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for bilateral pes planus.  As such, the doctrine 
of reasonable doubt is not for application and service 
connection for bilateral pes planus is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Upper Respiratory Disorder

The Veteran's report of medical examination at entrance to 
active military service shows no complaints, defects, 
abnormalities, or other findings concerning his respiratory 
system, to include a sinus disorder, rhinitis, or allergies.

Service treatment records show that the Veteran was treated 
for complaints of upper respiratory problems during military 
service.  In February 1993, the Veteran was treated for an 
upper respiratory infection and sinus congestion.  In May 
1993, he complained of watery, itchy, burning eyes.  Mild 
allergic conjunctivitis, secondary to seasonal allergies and 
pollen, was found.  In November 1993, the Veteran was treated 
for nasal congestion and a left ear problem following travel.  
In January 1995, a viral syndrome was diagnosed.  In August 
1995, the Veteran complained of itchy, watery eyes, 
occasional running nose, and sneezing.  The assessment was 
seasonal allergies and mild seasonal allergic conjunctivitis.  
In September 1995, seasonal rhinitis was diagnosed.  There is 
no report of medical examination at discharge from active 
service.  

After service discharge, a VA examination of the nose in 
October 1995 was patent, without rhinorrhea.  Sinuses were 
not tender, and the oronasopharynx were unremarkable.  A 
possible allergy to dust, never proved, was diagnosed  

Private treatment records dated from 1998 to 2004 show 
prescriptions for Zyrtec, Benadryl, and prednisone, as well 
as treatment for a sore throat in 1998.  Clariton and Entex 
were prescribed for treatment of acute pharyngitis in 2000 
and sinusitis in 2003.  

At a VA examination in October 2005, the Veteran reported 
itching, watering, and burning of his eyes, crusting and 
discharge of the nose, and a sore throat.  He reported 
headaches that affected the maxillary sinuses occurring once 
or twice per week, and allergy attacks occurring once or 
twice per week.  On examination, the nasal septum was 
midline, the mucosa was pink and moist, without discharge; 
turbinates were enlarged, left greater than right; and 
sinuses were nontender to palpation and percussion.  The 
results of bone scan revealed an increased uptake in the 
superior aspect of the left orbital maxilla.  It was noted 
that the nonspecific uptake in the left orbit that could be 
related to sinusitis or prior trauma.  The diagnoses included 
acute sinusitis with continued flare-ups, unresolved allergic 
rhinitis, and unresolved seasonal allergies with chronic 
symptoms treated in the past.

In February 2006, a computed tomography (CT) scan of the 
brain revealed unremarkable findings of the paranasal 
sinuses.  The Veteran reported nose bleeds in August 2007 and 
was treated for an acute upper respiratory infection.  In May 
2008, bronchitis was diagnosed.  

At a March 2009 VA examination, the Veteran complained of a 
chronic clear nasal drainage and obstruction; three to four 
sinus infections per year; and nosebleeds, usually from the 
right nostril, three to four times yearly.  The Veteran 
initially stated that his symptoms began when he returned to 
Georgia, but later reported he had the symptoms while in 
Southwest Asia.  The Veteran reported being prescribed 
Allegra, Zyrtec, Claritin, prednisone, and nasal steroids 
over the years.  The examiner observed the Veteran's nose was 
of normal external appearance, but the septum was deviated to 
the right, with large, boggy turbinates, and a septal spur.  
The Veteran's tonsils and adenoids were large.  There were no 
polyps.  A clear sinonasal discharge was observed.  The 
nasopharynx, oropharynx, hypopharynx, base of tongue, 
epiglottis, vallecula, and pyriform sinuses were without 
mucosal lesions, ulcerations, or masses.  The examiner noted 
that the symptoms were consistent with allergic rhinitis, and 
observed that there was no clinical evidence of sinus disease 
and no pathology to suggest that the Veteran had a previous 
chronic sinus condition on prior radiologic studies.  The 
Veteran's septal deviation had a spur, which the examiner 
noted was the likely source of the nose bleeds.  The examiner 
opined that this was a congenital septum formation and was 
not caused by the military.  The hypertrophied tonsils and 
adenoids were also of congenital etiology.  The examiner 
explained that the terms "allergic rhinitis" and "sinus 
problems" are often used interchangeably, but are not 
synonymous.  The examiner further noted that although the 
service treatment records showed evidence of treatment for 
upper respiratory infections and allergic rhinitis during the 
Veteran's active service, these symptoms occurred while he 
was in the United States and, the examiner opined, it would 
be conjecture to state that the Veteran's allergic rhinitis, 
which is very common in the general population and especially 
in the southeast, was caused by the Veteran's active service 
or by his Gulf War exposure, even though he reported not 
having allergies prior to military service.  

The Board finds that a chronic upper respiratory disorder was 
not incurred in active military service.  Concerning findings 
of sinusitis, the March 2009 examination report reflects that 
there was no clinical evidence of sinus disease and no 
pathology to suggest that the Veteran had a previous chronic 
sinus condition on prior radiologic studies.  The septal 
deviation with spur was found to be a congenital septum 
formation, not caused by the military.  The hypertrophied 
tonsils and adenoids were also of congenital etiology.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

The examiner who interpreted the bone scan in October 2005 
found that the uptake in the left orbit "may" be related to 
sinusitis or prior trauma.  The examiner then diagnosed acute 
sinusitis with continued flare-ups.  However, the use of the 
word "may" is speculative, especially where, as here, the 
examiner posited another potential cause, trauma.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Moreover, the diagnosis in October 2005 was 
of acute, rather than chronic, sinusitis.  The May 2009 
examiner confirmed this, stating that review of the record 
showed no clinical findings of sinus disease and no evidence 
of a chronic condition.

The Veteran testified before the Board in July 2008 that his 
symptoms began during active service and had persisted to the 
present, and his witnesses have attested to symptoms from his 
period of service to the present.  These statements are 
competent evidence as to what was observed, but they are not 
competent evidence that they are related to his military 
service.  Espiritu, 2 Vet. App. at 495.  The medical evidence 
of record does not show a chronic disorder that began in 
service.  The medical evidence shows treatment in service for 
seasonal allergies and seasonal rhinitis.  Immediately 
following his discharge from service, in October 1995, nasal 
or sinus pathology was not found on examination.  Thereafter, 
it is not until 1998 that the records show that the Veteran 
was prescribed medication that could have been for allergies.  
Subsequent thereto, it was not until 2000 that the record 
shows he was treated for pharyngitis and sinusitis.  In 
October 2005, he was diagnosed with acute, rather than 
chronic sinusitis, allergic rhinitis and seasonal allergies.  

As the medical evidence of record does not show a chronic 
upper respiratory disorder that is related to his military 
service, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
chronic upper respiratory disorder.  As such, the doctrine of 
reasonable doubt is not for application and service 
connection for a chronic upper respiratory disorder, to 
include a sinus disorder, allergies, and rhinitis is not 
warranted.  Gilbert, 1 Vet. App. at 54. 


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a chronic upper respiratory disorder, 
to include a sinus disorder, allergies, and rhinitis, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


